Citation Nr: 1037176	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  05-07 518	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Medical and Regional Office Center 
in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to accrued benefits, based on an application to 
reopen a previously denied claim of service connection for a 
psychiatric disorder.  

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at Law




ATTORNEY FOR THE BOARD

Van Stewart


INTRODUCTION

The Veteran had active military service from April 1942 to 
September 1943.  He died on June [redacted], 1984; the appellant is the 
Veteran's widow.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of June 2003 and September 2003 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied the appellant's claims for 
Dependency and Indemnity Compensation (DIC) and accrued benefits.  

The Board denied entitlement to both of the captioned issues in a 
decision dated in February 2009.  The claimant appealed the 
Board's denial to the United States Court of Appeals for Veterans 
Claims (Court).  In October 2009, VA General Counsel and the 
appellant's attorney filed a joint motion to vacate the February 
2009 Board decision.  By an order dated in October 2009, the 
Court granted the joint motion, vacated the Board's February 2009 
decision, and remanded the matter to the Board for re-
adjudication.  

As regards the claim for accrued benefits, the basis for the 
remand was an agreement by the parties that the Board had failed 
to recognize that September 1983 testimony by Charles C. 
Wellshear, M.D., may have constituted new and material evidence 
regarding the underlying claim of service connection for a 
psychiatric disorder, claimed to be as a result of heat 
prostration suffered by the Veteran while in training in service 
during World War II.  

As regards the petition to reopen the previously denied claim of 
service connection for the cause of the Veteran's death, the 
basis for the remand was an agreement by the parties that the 
Board had failed to consider the stand-alone merits of various 
medical treatises submitted by the appellant.  The joint motion 
agreed that the Board failed to recognize that the Court, in 
Sacks v. West, 11 Vet. App. 314, 317 (1998), not only held that 
general medical treatises can provide important support when 
combined with an opinion of a medical professional, but also 
found that, where an article or treatise evidence, standing 
alone, discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at least 
plausible causality based upon objective rather than an 
unsubstantiated lay medical opinion.  

Moreover, the joint motion also agreed that the Board did not 
consider the Court's holding or the United States Court of 
Appeals for the Federal Circuit's (Federal Circuit's) holdings 
that, in certain circumstances, medical treatise evidence does 
not need to be supported by a professional medical opinion.  See 
Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000); Wallin v. West, 
11 Vet. App. 509 (1998).  

This case has been advanced on the Board's docket.  38 U.S.C.A. § 
7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2010).  

(By the decision below, the claim of service connection for the 
cause of the Veteran's death is reopened.  Consideration of the 
underlying claim of service connection for the cause of death is 
deferred pending completion of the development sought in the 
remand that follows the decision below.)  


FINDINGS OF FACT

1.  The Veteran died in June 1984.  

2.  The Veteran's death certificate lists the immediate cause of 
death as cardiac arrest, which was due to (or as a consequence 
of) ventricular arrhythmia.   

3.  At the time of the Veteran's death, he was not service 
connected for any disability, but there was an application 
pending to reopen a previously denied claim of entitlement to 
service connection for acquired psychiatric disability.  (The 
claim of service connection had been previously denied by the 
Board in 1979.)

4.  The evidence received between the 1979 Board decision and the 
Veteran's June 1984 death may have established a basis for 
reopening of the claim of service connection for psychiatric 
disability.  

5.  The Veteran did not have a psychiatric disability at the time 
of his death that was related to his military service.

6.  On the date of his death there were no periodic VA benefits 
due and unpaid to the Veteran.  

7.  In July 1990, the Board determined that the Veteran's death 
was not caused by a disability incurred in or aggravated during 
the Veteran's military service, to include specifically the 
cardiovascular disease that resulted in the Veteran's death. 

8.  Documentation submitted since the July 1990 Board decision is 
new, and may raise a reasonable possibility of substantiating the 
claim of service connection for the cause of the Veteran's death.  


CONCLUSIONS OF LAW

1.  The 1979 Board decision that determined that the Veteran was 
not entitled to service connection for a psychiatric disability 
was final; new and material evidence sufficient to reopen a claim 
of entitlement to service connection for a psychiatric disorder 
was thereafter received.  38 C.F.R. § 3.156 (1983).  

2.  Service connection for a psychiatric disability for accrued 
benefits purposes is not warranted.  38 U.S.C.A. § 1110 (West 
2001); 38 C.F.R. §§ 3.303, 3.304 (2009).  

3.  The July 1990 Board decision that determined that the 
appellant was not entitled to service connection for the cause of 
the Veteran's death is final; new and material evidence 
sufficient to reopen the appellant's claim of entitlement to 
service connection for the cause of the Veteran's death has been 
received.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105; 
38 C.F.R. §§ 3.102, 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  In the context of a claim for DIC benefits, the VCAA 
notice must include (1) a statement of the disabilities, if any, 
for which a Veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53. (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005) (Mayfield I), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, subsequent RO actions may "essentially cure[] the 
error in the timing of notice").

The Board notes that the appellant was apprised of VA's duties to 
both notify and assist in her accrued benefits claim in 
correspondence dated in September 2004 and January 2007.  
Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's claims, 
"the appellant [was] provided the content-complying notice to 
which [s]he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  
Consequently, the Board does not find that the late notice under 
the VCAA requires remand to the RO prior to the present 
adjudication.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-adjudicated 
ab initio to satisfy the requirements of the VCAA.  

Specifically regarding VA's duty to notify, the notifications to 
the appellant  apprised her of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
appellant, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the appellant's 
behalf.  

The appellant was also apprised of the requirement that new and 
material evidence be submitted in order to reopen her claim of 
service connection for the cause of the Veteran's death, and she 
was given definitions of new and material evidence.  See Kent v. 
Nicholson, 20 Vet.App. 1, 10 (2006).  

As regards the claim for accrued benefits, the appellant was 
apprised in the Board's decision dated in July 1990 that the 
Veteran was never service connected for any disability during his 
lifetime.  The VCAA notice dated in January 2007 provided the 
appellant with an explanation of the evidence and information 
required to substantiate a DIC claim, including as based on the 
Veteran's previously denied claim of service connection for 
cardiovascular disease.  Hupp, supra. 

Regarding VA's duty to assist, the AOJ had already obtained all 
records that were considered in the file at the date of the 
Veteran's death for the purpose of adjudicating the accrued 
benefits claim--the Veteran's service treatment record (STR) file 
and post-service medical records and all then-known records.  VA 
has no duty to inform or assist that was unmet.  

II.  Accrued Benefits

By way of background, the Board notes that the Veteran was given 
a disability discharge in September 1943 for what was diagnosed 
as psychoneurosis, hysterical, moderate, that was determined to 
have existed prior to service.  Service connection was initially 
denied in a rating decision dated in August 1944 because an 
examination the preceding month had specifically found no 
psychoneurosis.  

The Veteran submitted another claim of service connection for 
psychoneurosis in January 1976.  The claim was denied by the RO 
in a rating decision dated in May 1976.  The Veteran's appeal was 
denied by the Board in a decision dated in November 1976.  In a 
psychological note dated in December 1976, the testing clinical 
psychologist gave as his diagnostic impression that the Veteran 
had a counter-dependent and counter-phobic attitude, and doing it 
from the position of paranoid vigilance and sensitivity.  The 
examiner also noted in his diagnosis that the most likely meaning 
of the Veteran's test responses was that he was fighting off 
depression.  Service connection was denied by the Board in 1979.  
The Veteran's claim to reopen was filed in January 1981, this 
time characterized as a claim for service connection for a 
nervous condition.  

In its December 2004 Statement of the Case (SOC) in the instant 
claim, the Wichita, Kansas RO addressed the denial of entitlement 
to accrued benefits.  (The Board had denied the claim of service 
connection in August 1984, apparently unaware that the Veteran 
had died.)  When, as here, a veteran died during the course of 
the appeal of a claim, his appeal on the merits becomes moot and 
must be dismissed for lack of jurisdiction.  See United States v. 
Munsingwear, Inc., 340 U.S. 36, 39 (1950) (established practice 
in dealing with a case that has become moot while pending an 
appellate decision on the merits is to reverse or vacate the 
judgment below and remand with a direction to dismiss).  

Because the Board did not dismiss the Veteran's appeal at the 
time of the Board's August 1984 decision, it is apparent that the 
Board was unaware that the Veteran had died in late June 1984.  
Because the Veteran's previously denied appeal had not been 
dismissed, in August 2006 the Board vacated the August 1984 Board 
decision.  That vacatur ensured that the August 1984 Board 
decision and the underlying RO decision would have no preclusive 
effect in the adjudication of any accrued-benefits claim derived 
from the Veteran's entitlements.  It also nullified the previous 
merits adjudication by the RO because that RO decision was 
subsumed in the Board's 1984 decision.  See Yoma v. Brown, 8 Vet. 
App. 298 (1995) (relying on Robinette v. Brown, 8 Vet. App. 69, 
80 (1995)); see also Hudgins v. Brown, 8 Vet. App. 365, 368 
(1995).  

The appellant timely submitted her original claim in October 
1984, several months following the June 1984 death of her 
husband.  The claim was submitted on a VA Form 21-534, 
Application for Dependency and Indemnity Compensation [DIC] or 
Death Pension by Surviving Spouse or Child (Including Accrued 
Benefits and Death Compensation, Where Applicable).  Service 
connection for the cause of the Veteran's death was denied in a 
rating decision dated in August 1987.  While the rating decision 
noted that the Veteran was not service connected for any 
disability at the time of his death, implying that there were no 
accrued benefits due at the time of his death, the decision did 
not specifically address the claim of entitlement to accrued 
benefits.  

The appellant subsequently submitted another VA Form 21-534, 
received in May 2003, asking specifically for "widow's pension 
and A&A [aid and attendance]."  That claim was denied by the RO 
in September 2003, and specifically denied entitlement to accrued 
benefits because VA did not owe the Veteran any money at the time 
of his death.  In a notice of disagreement (NOD) received in 
February 2004, the appellant appealed the denial of entitlement 
to accrued benefits.  While the May 2003 claim for benefits was 
not timely because it was not filed within one year of the 
Veteran's death, because the August 1987 decision responding to 
her timely October 1984 claim did not specifically deny 
entitlement to accrued benefits, the Board considers that the 
October 1984 claim for accrued benefits was still open and 
unadjudicated at the time of the 2003 claim and subsequent RO 
decision.  

At the same time that the Board vacated the August 1984 Board 
decision, it issued another decision that, inter alia, remanded 
the captioned issues.  On remand, in a May 2007 SSOC, the RO 
determined that new and material evidence had not been received 
showing that a pre-existing mental condition was permanently 
aggravated by military service.  Noting that the Veteran was not 
service connected for any disability at the time of his death, 
and having found that new and material evidence had not been 
received to reopen the previously denied service connection claim 
that was pending and on appeal at the time of the Veteran's 
death, the RO then denied entitlement to accrued benefits.  

Periodic monetary benefits (other than insurance and servicemen's 
indemnity) under laws administered by VA to which an individual 
was entitled at death under existing ratings or decisions, or 
those based on evidence in the file at date of death (with 
certain exceptions noted below) ("accrued benefits"), and due 
and unpaid for a period not to exceed two years prior to the last 
date of entitlement, will, upon the death of such person, be paid 
to a qualifying survivor.  38 U.S.C.A. § 5121 (West 2001).  (The 
Board notes that the two-year limitation was deleted by the 
Veterans Benefits Act of 2003, but only with respect to deaths 
occurring on or after the December 16, 2003, the date of 
enactment of the law.  Pub. L. 108-183, 117 Stat. 2556 (2003)).)  

As already noted, the Veteran was not service connected for any 
disability.  The claim for accrued benefits is based on a claim 
to reopen a previously denied claim of service connection for an 
acquired psychiatric disorder, which was the only claim pending 
at the time of the Veteran's death.  Under these circumstances, 
in order to establish entitlement to accrued benefits for an 
acquired psychiatric disorder, two criteria must be met.  

First, as regards the claimed psychiatric disorder, there must be 
received, since the last final denial of service connection, 
which was in 1979, new and material evidence adequate to 
establish a basis for reopening of the claim.  (The Board notes 
that at the time the Veteran sought to reopen his claim for 
service connection for a psychiatric disorder, VA regulations did 
not define new and material evidence, as it does in the current 
regulation.  In any event, the "old" regulation only specified 
that new and material evidence received prior to the expiration 
of the appeal period, or prior to the appellate decision, will be 
considered as having been filed at the beginning of the appeal 
period.  Thus, the regulation extant at the time of the Veteran's 
claim to reopen the psychiatric disorder service connection claim 
was filed, or for that matter at the time the appellant filed her 
initial claim for accrued benefits, does not define "new and 
material evidence.")   

Secondly, since accrued benefits can only be paid based on 
evidence in the file at date of death, only evidence considered 
as being in the file prior to the Veteran's death in June 1984 
may be considered.  Thus, no evidence that was of record at the 
time of the Board's August 1979 denial, and no evidence received 
after the Veteran's June 1984 death (as well as post-death 
exceptions discussed in the following paragraphs) may be 
considered in deciding the claim to reopen.  Moreover, the claim 
of accrued benefits can only be granted if the claim of service 
connection for an acquired psychiatric disorder is reopened based 
on receipt of new and material evidence received between the last 
final denial in August 1979 and the date of the Veteran's death 
in June 1984, and then only if service connection is thereafter 
granted for an acquired psychiatric disorder.  

As noted, only evidence of record at the time of the veteran's 
death is considered in adjudicating a claim for accrued benefits.  
38 C.F.R. § 3.1000.  However, the Court has held that certain 
documents may be deemed as constructively of record in an accrued 
benefits claim even though physically absent from the record on 
the date of death.  Hayes v. Brown, 4 Vet. App. 353, 360- 361 
(1993).  

Specifically, the Hayes court noted that the VA Adjudication 
Manual, M21-1, paragraph 5.25(b), permits certain government 
documents to be considered as being in the file at date of death 
even though actually put into the file after the date of death.  
The government documents consist of evidence in file at date of 
death.  Evidence "in file," in turn, includes the following, 
even if such reports are not reduced to writing or are not 
physically placed in the Veteran's file until after death:  (1) 
service department records; (2) reports of VA hospitalization; 
(3) reports of treatment of examinations in VA medical centers 
including those in outpatient treatment folders; (4) Reports of 
hospitalization, treatment or examinations authorized by VA; and 
(5) Reports of autopsy made by VA on the date of death.  In 
addition, the Court noted that VA Manual, M21-1, paragraph 
5.25(b) states, in relevant part, that "[t]he cited regulations 
[38 C.F.R. § 3.1000(d)(4) and § 3.327(b)(1) (1992)] also provide 
for the acceptance of evidence after death for verifying or 
corroborating evidence 'in file' at death."  

The Court also noted that, in accordance with a then-current VA 
regulation, any hospital report and any examination report from a 
military hospital or from a State, county, municipal or other 
government hospital or recognized private institution which 
contain descriptions, including diagnoses and clinical and 
laboratory findings, adequate for rating purposes, of the 
condition of the organs or body systems for which claim is made 
may be deemed to be included in the term "Department of Veterans 
Affairs examination."  38 C.F.R. § 3.327(b)(1) (1992).  That 
holding, however, only applied to medical examinations related to 
rating claims, not to service connection claims.  Id.  See also 
60 Fed. Reg. 27409 (May 24, 1995), which eliminated the 
requirement in 38 C.F.R. § 3.327(b)(1) that at least one VA 
examination be made in every case in which compensation benefits 
are awarded, and with it, the exceptions deemed to be included in 
the term "Department of Veterans Affairs examination."  

Thus, the Court found that, taken together, these provisions from 
the VA Adjudication Manual and the Code of Federal Regulations 
may require that such reports, even though submitted after death, 
nevertheless, be considered.  As will be shown below, none of the 
evidence received after the Veteran's death can be considered to 
have been "in file" at the time of the Veteran's death.  

The Veteran was never service connected for any disability.  As 
noted, he was given a disability discharge in September 1943 for 
what was diagnosed as psychoneurosis that was determined to have 
existed prior to military service.  Service connection was 
initially denied in a rating decision dated in August 1944 
because an examination the preceding month had specifically found 
no psychoneurosis.  

As noted, at the time of the Veteran's death he had a service 
connection appeal pending.  The issue on appeal was whether new 
and material evidence had been received to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disability.  The Board's 1984 decision and the RO's predicate 
decisions having been vacated, the claim was therefore last 
denied in a final decision by the Board dated in August 1979.  

The August 1979 Board denial was based on its determination that 
evidence received since its November 1976 denial did not provide 
a factual basis permitting a finding that his currently diagnosed 
chronic depression was incurred in or aggravated during service.  
The pertinent evidence of record at the time of the Board's 1979 
decision consisted of the Veteran's STRs, the report of a July 
1944 VA neuropsychiatric examination, the transcript of the a 
November 1978 Regional Office hearing, written statements and 
argument from the Veteran, his wife and several others, and his 
treating psychiatrist, Charles C. Wellshear, M.D., who also 
testified at his hearing.  

Dr. Wellshear noted that, since many years had elapsed since the 
Veteran's military service, a lot of what he was testifying to 
was speculation.  Dr. Wellshear discussed the Veteran's pre- and 
post-service employment, and opined that the pre-service history 
of a fainting spell was "hardly evidence of a psychoneurotic 
problem."  "Speculating conservatively" based on a two-year-
old examination and a talk with the Veteran earlier in the year, 
Dr. Wellshear opined that the Veteran had suffered from chronic 
depression that had affected his life.  Dr. Wellshear concluded 
that "I think something happened to him in service that has 
plagued him since, and on that basis I think he should have a 
service-connected disability."  

In written testimony introduced at that hearing, the Veteran 
contended that he had not been able to cope with further military 
training after he suffered two bouts of what he called "heat 
stroke" (but that the Veteran's STRs identify as "heat 
exhaustion") during the first five months of military service.  
He also noted that he had had a spotty work record after service 
until 1950, at which time he obtained work at an aircraft company 
that lasted until he retired in 1972.  

Evidence added to the record between the Board's August 1979 
decision and the Veteran's June 1984 death consists, in pertinent 
part, of five written statements from friends and relatives 
attesting to the Veteran's health and to perceived changes on his 
return from military service.  Received in July 1983 was a 
single-page form claiming a "nervous spell" in February 1945, 
and single-page report of an examination conducted in July 1950.  
Also newly received were duplicates of various documents from the 
1940s through August 1979.  

Finally, new to the record between the denial in August 1979 and 
the date of the Veteran's death, is the transcript of a September 
1983 hearing at the RO, at which Dr. Wellshear again testified.  
Dr. Wellshear noted at the outset that he had more information 
than he had at the time of his testimony at the November 1978 
hearing.  He testified that the Veteran's current diagnosis would 
be psycho-physiologic reaction involving both the central nervous 
system and the cardiovascular system, in a hysterical 
personality.  He also noted that the personality issue began in 
childhood, and that a pre-service fainting spell was not related 
to his current psychological disorder, except that "the only 
connection is he had the same basic personality structure. . ."  
He speculated that in-service stresses "might have been dramatic 
enough experiences to really make that become a much greater kind 
of activity."  He concluded that two events, identified as 
involving heart attack symptoms, "marked the beginning, at least 
as far as other people could witness, of the psychoneurosis that 
has persisted to the present time."  

Addressing the pertinent evidence received in the record between 
the last final denial in August 1979 and the date of the 
Veteran's death in June 1984, the Board finds that all but two of 
the statements from friends and relatives, while new in that the 
specific documents were not previously of record, are not new 
evidence because they merely espouse contentions previously 
advanced by the Veteran and others.  The February 1945 document 
wherein the Veteran avers a "nervous spell" appears to be new 
to the record, but is not new evidence because it is duplicative 
of claims previously made by the Veteran that were of record at 
the time of the Board's August 1979 denial.  The July 1950 
examination report is perfunctory at best, and contains no 
information relevant to the claim.

As for the new testimony by Dr. Wellshear, in light of the 
agreement between VA General Counsel and the Veteran's attorney 
that Dr. Wellshear's new testimony may be material because he 
testified that the Veteran's psychiatric disorder stems from the 
"psychoneurosis conversion hysteria" and "hysterical synocopal 
attacks," the Board finds that Dr. Wellshear's testimony is both 
new and material.   

In light of the foregoing, the Board finds that new and material 
evidence adequate to reopen the claim of a psychiatric disorder 
for accrued benefits purposes had been received, and the petition 
to reopen the claim for service connection for a psychiatric 
disorder for accrued benefits purposes is granted.  

Turning to the underlying claim based on the evidence in the file 
at death, the Veteran's STRs show that the Veteran was 
hospitalized in service in March 1943 for what he himself called 
"heart attacks."  A psychiatrist who examined the Veteran at 
the time observed that he had seen the Veteran in August 1942 
when he had exhibited characteristic panic symptoms and, 
according to the record, similar episodes had occurred since 
then.  The examiner commented that the most striking thing about 
the Veteran was his search for an illness.  Instead of expressing 
relief when told that his heart was normal, he suggested that 
maybe his lungs were bad.  He was described as a self-centered, 
dependent individual who was obviously not pleased with the 
separation from his wife and home; there was an air of repressed 
hostility against "the system" in his attitude and manner.  The 
examiner diagnosed the Veteran with psychoneurosis, conversion 
hysteria, hysterical syncopal attacks.  The condition was listed 
as having existed prior to service.  

When the Veteran was hospitalized again in August 1943, it was 
noted that he had had fainting attacks since 1932, the first 
occurring when his sister-in-law died.  A medical board 
subsequently found that the Veteran was unfit for duty because of 
psychoneurosis and hysteria manifested by attacks of chest pain, 
anxiety, and tenseness.  The finding determined that the 
Veteran's psychoneurosis and hysteria were constitutional in 
nature, with onset occurring in 1931, which was well before he 
was entered service in 1942.  

A December 1976 psychiatric examination report summarized the 
Veteran's medical, social, and work history.  The examination 
report shows that the Veteran reported that he often had 
"nervous spells" where he was unable to think through or 
complete the simplest tasks.  He reported no previous psychiatric 
treatment or counseling.  The examiners, three physicians, 
determined that the Veteran was unable to make independent 
decisions, had little self confidence, and found it difficult to 
assume responsibilities.  He expressed that he believed he had 
the ability and the potential for great achievements if he had 
only been allowed to do so.  The examiners did not express a 
specific diagnosis of a mental disorder, and did not attribute 
any mental problems to his military service.  

An accompanying psychological report based on multiple tests 
administered included a diagnostic impression that the Veteran 
was taking a counter-dependent and counter-phobic attitude, and 
doing it from the position of paranoid vigilance and sensitivity.  
The psychologist found that the most likely meaning of the 
Veteran's test communications was that he was fighting off 
depression.  

In an April 1978 written statement from the Veteran's 
psychiatrist, Dr. Wellshear, he stated that the Veteran had 
symptoms "that could very well relate to his experience while in 
the service."

At a November 1978 hearing Dr. Wellshear testified that, since 
many years had elapsed since the Veteran's military service, a 
lot of what he was testifying to was speculation.  Dr. Wellshear 
discussed the Veteran's pre- and post-service employment, and 
opined that the pre-service history of a fainting spell was 
"hardly evidence of a psychoneurotic problem."  "Speculating 
conservatively" based on a two-year-old examination and a talk 
with the Veteran earlier in the year, Dr. Wellshear opined that 
the Veteran had suffered from chronic depression that had 
affected his life.  Dr. Wellshear concluded that "I think 
something happened to him in service that has plagued him since, 
and on that basis I think he should have a service-connected 
disability."  

In written statement introduced at that hearing, the Veteran 
contended that he had not been able to cope with further military 
training after he suffered two bouts of what he called "heat 
stroke" (but that the Veteran's STRs identify as "heat 
exhaustion") during the first five months of military service.  
He also noted that he had had a spotty work record after service 
until 1950, at which time he obtained work at an aircraft company 
that lasted until he retired in 1972.  

Supporting the contention that the Veteran had a psychiatric 
disorder that was etiologically related to his military service 
is Dr. Wellshear's additional testimony given at a September 1983 
hearing at the RO.  Dr. Wellshear noted at the outset that he had 
more information than he had at the time of his testimony at the 
November 1978 hearing.  He testified that the Veteran's current 
diagnosis would be psycho-physiologic reaction involving both the 
central nervous system and the cardiovascular system, in a 
hysterical personality.  He also noted that the personality issue 
began in childhood, and that a pre-service fainting spell is not 
related to his current psychological disorder, except that "the 
only connection is he had the same basic personality structure. . 
."  He speculated that in-service stresses "might have been 
dramatic enough experiences to really make that become a much 
greater kind of activity."  He concluded that two events, 
identified as involving heart attack symptoms, "marked the 
beginning, at least as far as other people could witness, of the 
psychoneurosis that has persisted to the present time."  

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

Here, there is medical evidence that the Veteran had a psycho-
physiologic reaction as part of a hysterical personality 
disorder, at the time of his June 1984 death.  There is also 
evidence of an in-service diagnosis of psychoneurosis, conversion 
hysteria, with hysterical syncopal attacks, a condition that was 
found to have existed prior to service.  However, the Board finds 
that there is no persuasive medical evidence of a nexus between 
an acquired psychiatric disability and the Veteran's period of 
military service.  

The evidence supporting a nexus includes lay statements from the 
appellant, acquaintances, and relatives regarding observations of 
the Veteran and his family.  These statements, however, are not 
credible medical evidence of a nexus between a chronic acquired 
disability and the Veteran's military service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); 38 C.F.R. 
§ 3.159(a)(1) (2009) (lay statements do not include the 
capability to offer evidence that requires medical knowledge, 
which must be provided by a witness qualified as an expert by 
knowledge, skill, experience, training, or education).  

At the crux of the matter are the medical statements of the 
Veteran's psychiatrist, Dr. Wellshear.  While Dr. Wellshear is 
undoubtedly qualified to provide competent medical opinion, for 
the following reasons, the Board finds that Dr. Wellshear's 
testimony, including both his written statements and his oral 
testimony at two hearings, is simply too speculative to provide 
the degree of certainty required for medical opinion.  Moreover, 
it appears that Dr. Wellshear found that the Veteran in fact had 
a personality disorder that had been manifested as a psycho-
physiologic reaction.  (A personality disorder is not a disease 
within the meaning of legislation that allows for the award of 
service connection.  38 C.F.R. §§ 3.303, 3.304.)  

In his April 1978 written statement Dr. Wellshear stated that the 
Veteran had symptoms that could relate to his military service.  
By his own words, Dr. Wellshear testified at the November 1978 
hearing that he was speculating.  He testified that, since many 
years had elapsed since the Veteran's military service, a lot of 
what he was testifying to was speculation.  The doctor continued 
that "speculating conservatively. . . I think something happened 
to [the Veteran] in service that has plagued him since, and on 
that basis I think he should have a service-connected disability 
(emphasis added)."  

Regarding Dr. Wellshear's additional testimony given at the 
September 1983 the RO hearing, the Board finds that this 
testimony is also too speculative to provide the degree of 
certainty required for medical opinion.  Noting that he had more 
information than he had at the time of his testimony at the 
November 1978 hearing, he testified that the Veteran's current 
diagnosis would be psycho-physiologic reaction involving both the 
central nervous system and the cardiovascular system in a 
hysterical personality.  He also noted that the personality issue 
began in childhood, and that a pre-service fainting spell was not 
related to his current psychological disorder, except that "the 
only connection is he had the same basic personality structure. . 
."  He speculated that in-service stresses "might have been 
dramatic enough experiences to really make that become a much 
greater kind of activity."  (emphasis added)  He concluded that 
two events, identified as involving heart attack symptoms, 
"marked the beginning, at least as far as other people could 
witness, of the psychoneurosis that has persisted to the present 
time."  

The Court has consistently held that speculative opinions by a 
medical professional cannot provide the degree of certainty 
required for medical opinion.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999) (by using the term "could," without supporting 
clinical data or other rationale, doctor's opinion simply was too 
speculative to provide the degree of certainty required for 
medical opinion); see also Bostain v. West, 11 Vet.App. 124, 127 
(1998) (a medical opinion expressed in terms of "may," also 
implies "may or may not" and therefore is too speculative to 
establish a plausible claim (citing Obert v. Brown, 5 Vet. App. 
30, 33 (1993))); McLendon v. Nicholson, 20 Vet. App. 79, 85 
(2006) (speculative medical opinion as to causation cannot 
establish a medical nexus to service); Perman v. Brown, 5 Vet. 
App. 237, 241 (1993) (speculative or equivocal opinions may be 
considered "non-evidence" and have no probative value).  

In light of the foregoing, the Board finds that, while there was 
medical evidence of a problem at the time of the Veteran's death, 
and that there was evidence of difficulties while in service-
problems found by competent authority to have existed prior to 
service-there is no persuasive medical evidence of a nexus 
between the Veteran's military service and any later-diagnosed 
acquired psychiatric disability.  (As noted above, the diagnosis 
was a psycho-physiologic reaction in a hysterical personality.  
Service connection may not be granted for the personality 
disorder that even Dr. Wellshear determined was the underlying 
cause of the Veteran's problems.)

Because Dr. Wellshear's opinions were speculative, because the 
evidence available contemporaneous with military service amounted 
to medical evidence that the Veteran's problems were clearly 
extant prior to service and clearly were not made worse during 
service, and because the Veteran's problems, including psycho-
physiologic reaction were likely a manifestation of a personality 
disorder, not an acquired psychiatric disability, the Board finds 
that the preponderance of the evidence is against the claim.  

Given that service connection was not warranted, and because at 
the time of the veteran's death he was not otherwise entitled to 
any periodic monetary benefits, there were no accrued benefits 
due to the Veteran at the time of his death that could be paid to 
a survivor.  Entitlement to accrued benefits therefore is not 
warranted.  

III.  Cause of Death

The appellant contends that the cardiovascular disease that 
caused the Veteran's death was caused by his episodes of what she 
calls "heat stroke" in service.  

The appellant's claim for service connection for the cause of the 
Veteran's death (COD) was denied in a Board decision dated in 
July 1990.  The appeal of the RO's decision was denied because 
the Board found that the cardiovascular disease from which the 
Veteran died was not present in service and was not medically 
demonstrated until many years after service; it was therefore not 
incurred in or aggravated during service, nor manifest within the 
presumptive period following discharge from service.  

The Board notes that the appellant's May 2003 claim specified 
that she was seeking "widows pension w[ith] A+A [aid and 
attendance]."  No mention was made regarding reopening her 
previously denied claim for service connection for the COD.  
Nevertheless, in correspondence dated in June 2005, the 
appellant's attorney contended that, in its 2003 rating 
decisions, the RO erred by not adjudicating a claim of service 
connection for COD.  The attorney also stated that the appellant 
waived RO consideration of all evidence and argument regarding a 
claim of service connection for COD, requested that attached 
argument and articles from various sources be construed as new 
and material evidence in support of reopening the previously 
denied claim of service connection for COD, and requested that 
the Board adjudicate a COD claim without the RO having 
adjudicated the claim in the first instance, notwithstanding that 
the Board, as an appellate body, does not have jurisdiction to 
adjudicate claims in the first instance.  

While the RO's September 2003 rating decision did not 
specifically address the issue of COD, in its September 15, 2003, 
notice letter to the appellant, the RO noted that it had denied 
dependency and indemnity compensation (DIC) because there was no 
evidence to show that the Veteran's death was related to military 
service.  In her February 2004 notice of disagreement, the 
appellant specifically presented arguments related to the COD 
claim, indicating that she was disagreeing with the DIC denial 
based on service connection for the cause of the Veteran's death.  
The RO therefore prepared a statement of the case that discussed 
the merits of a COD claim (whether acute heat reactions 
contributed to the Veteran's death).  This was done in the 
context of addressing the accrued benefits claim.  In her 
substantive appeal, the appellant indicated that she desired to 
appeal all issues.  

Consequently, given the manner in which this issue was handled by 
the RO, and because there was a previous denial by the Board in 
1990, the Board determined in an August 2006 action (that was 
separate from the August 2006 Board decision that vacated the 
1984 decision) that consideration must now be given to whether 
new and material evidence has been presented since the 1990 
denial adequate to reopen the claim of service connection for the 
cause of the Veteran's death.  Because this had not yet been done 
by the RO, the issue was remanded for that purpose.  

As noted in the preceding section, if a claim of entitlement to 
service connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only if 
new and material evidence is presented with respect to that 
claim.  38 U.S.C.A. § 5108; Manio, supra.

The Board notes that the regulation governing new and material 
evidence was changed, effective August 29, 2001.  Under the new 
regulation, "new" evidence is evidence not previously submitted 
to agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).  Since the application to reopen 
this previously denied claim of service connection for cause of 
the Veteran's death arose no earlier than the appellant's 
February 2004 notice of disagreement that presented arguments 
related to the COD claim, the current regulation governing new 
and material evidence, effective August 29, 2001, is for 
application here.  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that was incurred 
in or aggravated by active service, or which was proximately due 
to or the result of a service-connected condition, was either 
a principal or contributory cause of death.  38 U.S.C.A. §§ 1110, 
1310; 38 C.F.R. §§ 3.303, 3.312(a).  For a service-connected or 
compensable disability to be the principal cause of death, it 
must singularly, or jointly with some other condition, be the 
immediate or underlying cause of death, or be etiologically 
related thereto.  38 C.F.R. § 3.312(b).  For a service-connected 
disability to be a contributory cause of death, it must be shown 
that it contributed substantially or materially to his death, 
that it combined to cause death, or aided or lent assistance to 
the production of death.  38 C.F.R. § 3.312(c).  

As noted, the Board decision dated in July 1990 denied service 
connection for the cause of the Veteran's death because it found 
that the cardiovascular disease from which the Veteran died was 
not present in service and was not medically demonstrated until 
many years after service.  The Board therefore concluded that it 
was not incurred in or aggravated during service, nor manifest 
within the presumptive period following discharge from service.  

Thus, in order to reopen the appellant's claim there must be 
received new and material evidence that is neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
denial of the claim in July 1990, and that raises a reasonable 
possibility of showing that the cardiac arrest due to ventricular 
arrhythmia shown on the Veteran's death certificate to have 
caused the Veteran's death was related to his military service.  

At the time of the Board's July 1990 denial of service connection 
for the Veteran's cause of death, the evidence of record 
consisted of the Veteran's STRs, described in pertinent part in 
the preceding section; the report of a VA examination dated in 
July 1944 that determined that the Veteran's cardiovascular 
system was normal; and private medical records reflecting 
treatment from 1966 to 1976 that revealed normal EKGs in 1966, 
1971, and 1972.   A June 1976 examination report revealed a Grade 
I systolic murmur with a sinus bradycardia.  VA treatment records 
from 1975 revealed a diagnosis of general arteriosclerosis.  
Private hospital records from 1979 diagnosed atrial fibrillation.  

Also of record at the time of the Board's July 1990 decision are 
statements from friends and family members, as well as private 
medical records showing that a permanent pacemaker was inserted 
in January 1981.  The final diagnosis then was probable cardiac 
syncope secondary to bradycardia and atrial fibrillation with 
slow ventricular rate.  Other private medical records show 
hospitalization in 1981 for a syncopal episode, and 
hospitalization in 1984 for atypical chest pain and ventricular 
arrhythmias, and for pneumonia.  Also of record were transcripts 
of the two hearings discussed in the preceding section.  
Following the Veteran's death in June 1984, additional evidence 
was added, consisting of duplicate copies of the Veteran's STRs 
and of private medical records from before his death.   

Most of the evidence and argument received since the Board's July 
1990 decision consists of multiple submissions of previously 
received evidence, including portions of the Veteran's STRs, 
private medical records, statements from friends and relatives, 
and statements from the Veteran's treating physicians.  Because 
this evidence was either duplicative of evidence of record at the 
time of the Board's July 1990 decision or is redundant, it does 
not constitute new and material evidence, and therefore cannot be 
the basis for reopening this claim.  

Also newly received are a few pages of private medical records 
from the Wesley Medical Center dated from 1976 through May 1984.  
While these few new pages were not of record at the time of the 
Board's July 1990 decision, none is material because they relate 
to contemporaneous treatment of the Veteran and do not in any way 
relate that treatment to his military service.  In short, this 
information was known at the time of the 1990 denial, namely that 
the Veteran had developed heart disease.

The evidence that is newly received into the record since the 
Board's July 1990 decision also includes several articles and 
abstracts of articles downloaded from the internet, most of which 
were submitted multiple times.  These articles are new to the 
record.  Moreover, as was agreed to by VA General Counsel and the 
appellant's attorney, there is reason to believe that some of 
those articles may be material.  As noted, the parties agreed 
that the Board had failed to consider the stand-alone merits of 
various medical treatises submitted by the appellant, and failed 
to recognize that the Court has found that, where an article or 
treatise evidence, standing alone, discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible causality 
based upon objective rather than an unsubstantiated lay medical 
opinion.  

The Board therefore finds that new and material evidence has been 
received to reopen the appellant's claim.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Thus, on the basis of the above analysis, and after consideration 
of all the newly received evidence, the Board finds that new and 
material evidence to reopen this previously denied claim has been 
received, and the petition to reopen the claim of service 
connection for the cause of the Veteran's death is granted.  




ORDER

New and material evidence to reopen a claim of service connection 
for a psychiatric disorder for accrued benefits purposes was 
presented; to this limited extent, the appeal of the accrued 
benefits issue is granted.  

Entitlement to service connection for a psychiatric disorder for 
accrued benefits purposes is denied.  

New and material evidence to reopen a claim of service connection 
for the cause of the Veteran's death has been presented; to this 
limited extent, the appeal of this issue is granted.  


REMAND

Having reopened the cause of death claim, the Board finds that a 
remand is required because adjudication of the claim requires 
medical evaluation of the evidence, and the Court has held that 
the Board may not rely on its own unsubstantiated medical 
expertise or judgment.  See Colvin v. Derwinski, 1 Vet. App. 171, 
172 (1991).  

As noted above, the basis for reopening the appellant's claim of 
entitlement to service connection for the cause of the Veteran's 
death is the receipt of new and material evidence in the form of 
a number of medical treatises.  To evaluate these medical 
treatises, and the other medical evidence of record, and to 
determine whether or not the Veteran's in-service complaints led 
to downstream disability that caused his death, calls for medical 
expertise that the Board does not have.  Colvin, supra.  The 
Board must therefore remand in order to obtain an opinion from a 
cardiologist as to whether or not the Veteran's in-service 
medical complaints led to disease that in turn led to his death 
more than four decades later.  

In support of these claims, the appellant has submitted 10 
articles or treatises, or their abstracts, that allegedly support 
the claim.  They are:  

1.  Signal-averaged electrocardiogram in patients with 
arrhythmogenic right ventricular cardiomyopathy and 
ventricular arrhythmias, A. Nava, et al., European Heart 
Journal, 1999.  

2.  Arrhythmias in Congenital Heart Disease, Mark E. 
Alexander, M.D., THE LAURAL WREATH, newsletter of the Adult 
Congenital Heart Association, Spring 2000. 

3.  Acute myocardial infarction in a young man after heat 
exhaustion, Garcia-Rubira, et al., INTERNATIONAL JOURNAL OF 
CARDIOLOGY, January 6, 1995.  

4.  Electrocardiographic abnormalities in patients with 
heat stroke, Akhtar, et al., CHEST, August 1993.  

5.  Cell aging in relation to stress arousal and 
cardiovascular disease risk factors, Epel, et al., 
PSYCHOSONEUROENDROCRINOLOGY, 2006.  

6.  Cardiovascular risk factors in depression.  The role of 
anxiety and anger., Fava, et al., PSYCHOSOMATICS, 1996.  

7.  Phobic Anxiety, Depression, and Risk of Ventricular 
Arrhythmias in Patients with Coronary Heart Disease, 
Watkins, et al., PSYCHOSOMATIC MEDICINE, 2006.  

8.  Arrhythmia-provoking factors and symptoms at the onset 
of paroxysmal atrial fibrillation:  A study based on 
interviews with 100 patients seeking hospital assistance, 
Hansson, et al., BMC CARDIOVASCULAR DISORDERS, 2004.  

9.  Psychological factors and survival in the cardiac 
arrhythmia suppression trial (CAST):  a reexamination, 
Friedmann, et al., AMERICAN JOURNAL OF CRITICAL CARE, Vol. 6, 
Issue 2, 1997.  

10.  Cardiac arrhythmias in coronary heart disease, A 
national clinical guideline, SCOTTISH INTERCOLLEGIATE 
GUIDELINES NETWORK, February 2007.  

Accordingly, the Veteran's case is REMANDED to the AOJ for the 
following actions:
	
1.  Because many of the scientific articles 
relied on by the appellant in this case 
were submitted in the form of abstracts 
only, the AOJ should obtain the complete 
texts of the 10 articles listed above and 
associate them with the claims file.  

2.  After the above-requested development 
is accomplished, the AOJ should arrange for 
a medical opinion by a cardiologist to 
determine whether the cardiac arrest as a 
consequence of ventricular arrhythmia that 
caused the Veteran's death is attributable 
to his period of military service.  
(Specifically, it is alleged by the 
claimant that there is an etiological 
relationship between the heart disease that 
caused the Veteran's death and his military 
service.)  

A medical opinion should be provided as to 
whether it is at least as likely as not 
that the heart disease that caused the 
Veteran's death was related to his military 
service.  The cardiologist must also 
specifically opine as to whether any of the 
above-cited articles is applicable here.  
In other words, the opinion should indicate 
whether the evidence found in any of the 
articles is such as to warrant a medical 
opinion ascribing the cause of the 
Veteran's death to his military service.  

A complete rationale should be given for 
all opinions and conclusions expressed.  
The Veteran's claims file, including a copy 
of this remand, must be made available to 
the examiner for review in connection with 
the examination.

The AOJ should ensure that the examination 
report complies with this remand and the 
questions presented in the AOJ's 
examination request, especially with 
respect to the instructions to provide 
medical opinions.  If the report is 
insufficient, it should be returned to the 
examiner for necessary corrective action, 
as appropriate.

3.  After undertaking any other development 
deemed appropriate, the AOJ should consider 
the issue remaining on appeal in light of 
all information or evidence received.  If 
any benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.  

After expiration of any applicable period allowed for response, 
the case should be returned to the Board for further appellate 
review, if in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is required 
of the Veteran until he is notified by the AOJ.  The Veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the AOJ.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  The 
law requires that all claims that are remanded by the Board or by 
the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


